DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 03/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,658,410 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-8 and 10-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a method for forming an image sensor, the method comprising:
forming a trench in a semiconductor substrate, wherein the trench extends into the semiconductor substrate from a back-side of the semiconductor substrate, and wherein forming the trench comprises:
forming an initial trench in the semiconductor substrate, wherein the initial trench has a first depth; and
forming an extended trench in the semiconductor substrate by extending the initial trench to a second depth that is greater than the first depth;
forming an epitaxial layer that lines the trench, wherein the epitaxial layer comprises a dopant having a first doping type;

forming a dielectric layer over the back-side of the semiconductor substrate, wherein the dielectric layer fills the trench to form a back-side deep trench isolation (BDTI) structure.

Claim 14 recites a method for forming an image sensor, the method comprising: 
forming a plurality of trenches in a first semiconductor substrate, wherein the trenches extend into the first semiconductor substrate from a back-side of the first semiconductor substrate;
forming an epitaxial layer lining the trenches and the back-side of the first semiconductor substrate, wherein the epitaxial layer comprises a dopant having a first doping type;
forming a photodetector in the first semiconductor substrate and between the trenches; and
forming a dielectric layer over the epitaxial layer and the first semiconductor substrate, wherein the dielectric layer fills the trenches to form back-side deep trench isolation (BDTI) structures in the first semiconductor substrate, and wherein the dielectric layer extends over the back-side of the first semiconductor substrate.

Claim 18 recites a method for forming an image sensor, the method comprising: 
forming a first trench in a semiconductor substrate, wherein the first trench extends into the semiconductor substrate from a first side of the semiconductor substrate;
forming a second trench that is laterally spaced from the first trench in the semiconductor substrate, wherein the second trench extends into the semiconductor substrate from the first side of the semiconductor substrate;
forming an epitaxial layer lining the first trench, the second trench, and the first side of the semiconductor substrate, wherein the epitaxial layer comprises a dopant; and


Previous rejections were in view of US PG Pub 2018/0286899 (“Muramatsu”) and US Patent No. 10,658,410 (“Cheng”). Applicant’s amendments, filed on 11/12/2020, have overcome the rejection based on Muramatsu. Muramatsu does not disclose a double-etch method for forming the trench and the addition of a second etching process would have further complicated the diffusion process of Muramatsu. Applicant’s terminal disclaimer, approved on 03/03/2021, has overcome rejections based on Cheng.
US PG Pub 2019/0157322 ("Cheng’322"), US PG Pub 2019/0043901 ("Honda"), and US PG Pub 2016/0079288 ("Choi") are examples of relevant references in the art. The references disclose imaging device with trenches that are doped through diffusion. However, the references do not disclose the methods claimed by Applicant and are the limitations claimed are not obvious variations of the references of record. 

A search of relevant references does not show Applicant's method to be obvious or anticipated. US PG Pub 2018/0130834 ("Lee") and US PG Pub 2012/0033119 ("Shinohara") are cited as being relevant references in the for detailing a final structure similar to Applicant but arrive at the device using different methods. Claims 2-8, 10-13, 15-17 and 19-21 are dependents of either Claims 1, 14 or 18 and are allowable for at least the reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298.  The examiner can normally be reached on Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached at (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818